 Case 3:20-cv-00010-D-BK Document 19 Filed 12/07/20                     Page 1 of 2 PageID 137



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

INNOCENT WANGWAMBA,                               §
     #89912-053,                                  §
                 Plaintiff,                       §
                                                  §
v.                                                §            Civil Case 3:20-CV-0010-D
                                                  §
THE INTERNAL REVENUE SERVICE,                     §
et al.,                                           §
               Defendants.                        §

                                              ORDER

       The United States Magistrate Judge made findings, conclusions, and a recommendation in

this case. No objections were filed. The undersigned district judge reviewed the proposed findings,

conclusions, and recommendation for plain error. Finding none, the court adopts the findings,

conclusions, and recommendation of the United States Magistrate Judge.

       It is therefore ordered that this action is summarily dismissed with prejudice as frivolous and

for seeking relief against a defendant who is immune from such relief. See 28 U.S.C. §

1915(e)(2)(B) and 28 U.S.C. § 1915A(b).

       This dismissal will count as a “strike” or “prior occasion” within the meaning of 28 U.S.C.

§ 1915(g).

       The court prospectively certifies that any appeal of this action would not be taken in good

faith. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3). In support of this finding, the court

adopts and incorporates by reference the magistrate judge’s findings, conclusions and

recommendation. See Baugh v. Taylor, 117 F.3d 197, 202 n.21 (5th Cir. 1997). Based on the

findings, the court finds that any appeal of this action would present no legal point of arguable merit

and would, therefore, be frivolous. Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). In the event
 Case 3:20-cv-00010-D-BK Document 19 Filed 12/07/20                 Page 2 of 2 PageID 138



of an appeal, Plaintiff may challenge this certification by filing a separate motion to proceed in

forma pauperis on appeal with the Clerk of the Court, U.S. Court of Appeals for the Fifth Circuit.

See Baugh, 117 F.3d at 202; FED. R. APP. P. 24(a)(5).

       SO ORDERED.

       December 7, 2020.


                                             _________________________________
                                             SIDNEY A. FITZWATER
                                             SENIOR JUDGE
